Case: 18-14924     Date Filed: 06/10/2019   Page: 1 of 10


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 18-14924
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 3:17-cv-00178-PDB



KRISTINE MEEHAN,

                                                                 Plaintiff-Appellant,

                                       versus

COMMISSIONER OF SOCIAL SECURITY,

                                                               Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (June 10, 2019)

Before MARCUS, WILSON, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      An administrative law judge (ALJ) denied Kristine Meehan’s application for

disability insurance benefits under 42 U.S.C. § 405(g), which the district court
              Case: 18-14924    Date Filed: 06/10/2019   Page: 2 of 10


affirmed. Meehan now appeals, arguing that the ALJ erred by failing to (1) give

significant weight to the opinion of Dr. Ngo-Seidel, (2) credit Meehan’s own

subjective testimony, and (3) properly determine Meehan’s physical residual

functional capacity. We disagree and affirm.

                                  I. Background

      Meehan applied for disability benefits. Meehan stated that she had

paresthesia in both legs and shingles, which she stated caused daily pain. Among

other medical records, Meehan submitted the medical opinion of Dr. Ngo-Seidel,

who noted that Meehan had idiopathic progressive polyneuropathy and

degenerative disc disease. Dr. Ngo-Seidel opined that Meehan experienced

constant pain, tingling, and numbness from the knees down, but that Meehan could

“perform a job in a seated position” for six plus hours in an eight-hour workday.

At the hearing before the ALJ, Meehan testified about her daily activities, her pain,

and her other symptoms. The ALJ also questioned a vocational expert. Based on

the record evidence, the ALJ found that although Meehan could not perform her

past work, she could perform and successfully adjust to sedentary work. The ALJ

accordingly concluded that Meehan was not disabled.

                                   II. Discussion

      We review the ALJ’s decision for substantial evidence and its application of

legal principles de novo. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

                                          2
              Case: 18-14924     Date Filed: 06/10/2019    Page: 3 of 10


2005). “Substantial evidence is less than a preponderance.” Id. Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable

person would accept as sufficient to support the conclusion. Winschel v. Comm’r

of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). But we may not decide the

facts anew, reweigh the evidence, or substitute our own judgment for that of the

ALJ. Id. As long as the ALJ’s decision is supported by substantial evidence, we

must defer to it even if there is evidence to support a contrary conclusion.

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).

                        A. Dr. Ngo-Seidel’s Medical Opinion

      Meehan first argues that the ALJ failed to properly weigh the medical

opinion of Dr. Ngo-Seidel. Specifically, she argues that the ALJ erred by

concluding that Dr. Ngo-Seidel’s opinion was given upon Meehan’s request and

was inconsistent with someone who was disabled.

      To determine how much weight to give a medical opinion, the ALJ

considers several factors: (i) the examining relationship; (ii) the treatment

relationship, including the length and nature of the relationship; (iii) the

supportability of the opinion; and (iv) the consistency of the opinion with other

evidence. 20 C.F.R. § 404.1527(c)(1)–(4). The Social Security Administration

(SSA) generally gives “more weight” to an opinion from a treating source because

the treating source is “likely to be the medical professional[] most able to provide a

                                           3
             Case: 18-14924     Date Filed: 06/10/2019    Page: 4 of 10


detailed, longitudinal picture” of the claimant’s medical impairment and “may

bring a unique perspective to the medical evidence that cannot be obtained from

the objective medical findings alone or from reports of individual examinations,

such as consultative examinations or brief hospitalizations.” Id. § 404.1527(c)(2)

(2012). If the SSA finds that a treating source’s opinion on the nature and severity

of an impairment is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence” in the record, the SSA will give the opinion “controlling weight.” Id.

      SSA regulations define “treating source” as the applicant’s “own acceptable

medical source who provides [the claimant] . . . with medical treatment or

evaluation and who has, or has had, an ongoing treatment relationship with [the

claimant].” Id. § 404.1527(a)(2). The SSA regulations also state, however, that it

             will not consider an acceptable medical source to be [the
             claimant’s] treating source if [the claimant’s] relationship
             with the source is not based on [the claimant’s] medical
             need for treatment or evaluation, but solely on [the
             claimant’s] need to obtain a report in support of [the
             claimant’s] claim for disability.

Id.

      The opinion of a treating physician must be given substantial weight unless

“good cause” is shown to the contrary. Winschel, 631 F.3d at 1179. We have

found “good cause” to exist when (1) the opinion was not bolstered by the

evidence, (2) the evidence supported a contrary finding, or (3) the opinion was
                                          4
              Case: 18-14924     Date Filed: 06/10/2019   Page: 5 of 10


conclusory or inconsistent with the doctor’s own medical records. Id. The ALJ

must clearly articulate the reasons for giving less weight to a treating physician’s

opinion, and failure to do so is reversible error. Lewis v. Callahan, 125 F.3d 1436,

1440 (11th Cir. 1997). We “will not second guess the ALJ about the weight the

treating physician’s opinion deserves so long as he articulates a specific

justification for it.” Hunter v. Soc. Sec. Admin., Comm’r, 808 F.3d 818, 823 (11th

Cir. 2015).

      The ALJ had good cause to give little weight to Dr. Ngo-Seidel’s opinions

regarding Meehan’s functional limitations. See Winschel, 631 F.3d at 1179. First,

the ALJ’s determination to give Dr. Ngo-Seidel’s opinion “little weight” because it

was obtained at the request of Meehan equates to a finding that Dr. Ngo-Seidel was

not a treating source and therefore the opinion was not entitled to substantial

weight. See 20 C.F.R. § 404.1527(a)(2). Substantial evidence supports this

determination. Dr. Ngo-Seidel only saw Meehan three times. Before Dr. Ngo-

Seidel completed Meehan’s disability questionnaire, Dr. Ngo-Seidel had not seen

Meehan for nearly two years. And in the two-year gap between Meehan’s first and

second visits with Dr. Ngo-Seidel, Meehan was primarily treated by a different

physician, who she saw over ten times during that period. Second, even if Dr.

Ngo-Seidel was a treating source, substantial evidence also supports the ALJ’s

decision to give the opinion little weight because Dr. Ngo-Seidel’s course of

                                          5
             Case: 18-14924     Date Filed: 06/10/2019   Page: 6 of 10


treatment appeared inconsistent with the treatment for someone who is disabled.

During her course of treatment, doctors had only given Meehan medication, told

her to stop smoking, and referred her to a neurologist who then recommended that

she attend physical therapy for gait training. And although she had to elevate her

legs to prevent swelling, Dr. Ngo-Seidel opined that with periodic elevation, she

could perform over 6 hours of work for five days a week in a seated position.

      The ALJ’s decision to give Dr. Ngo-Seidel’s opinion “little weight” was

thus supported by substantial evidence.

                           B. Meehan’s Own Statements

      Meehan next argues that the ALJ erred by failing to credit her statements

describing her symptoms.

      A claimant may establish her disability through her own testimony about her

pain or other subjective symptoms. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th

Cir. 2005). The ALJ must consider a claimant’s testimony about her pain and

other subjective symptoms when the claimant meets the “pain standard.” Id.

Under that standard, the claimant must present evidence of an underlying medical

condition. Id. If there is evidence of an underlying medical condition, then the

claimant must show either objective medical evidence that confirms the severity of

the alleged pain or symptoms, or evidence that the objectively determined medical




                                          6
              Case: 18-14924     Date Filed: 06/10/2019    Page: 7 of 10


condition is of such a severity that it can reasonably be expected to give rise to the

alleged pain or symptoms. Id.

      In evaluating the intensity and persistence of a claimant’s symptoms, the

ALJ considers the entire record, including the objective medical evidence, the

claimant’s history, and statements of the claimant and her doctors. 20

C.F.R. § 404.1529(c)(1)–(2). The ALJ may consider other factors, such as (1) the

claimant’s daily activities; (2) the location, duration, frequency, and intensity of

the claimant’s pain or other symptoms; (3) any precipitating and aggravating

factors; (4) the type, dosage, effectiveness, and side effects of the claimant’s

medication; (5) any treatment other than medication; (6) any measures the claimant

used to relieve her pain or symptoms; and (7) other factors concerning the

claimant’s functional limitations and restrictions. Id. § 404.1529(c)(3). The ALJ

will then examine the claimant’s statements regarding her symptoms in relation to

all other evidence and consider whether there are any inconsistencies or conflicts

between those statements and the record. Id. § 404.1529(c)(4).

      If the ALJ decides not to credit the claimant’s testimony about her subjective

symptoms, the ALJ must articulate explicit and adequate reasons for doing so

unless the record obviously supports the credibility finding. See Foote v. Chater,

67 F.3d 1553, 1561–62 (11th Cir. 1995). The ALJ’s articulated reasons must also

be supported by substantial evidence. Jones v. Dep’t of Health & Human Servs.,

                                           7
               Case: 18-14924    Date Filed: 06/10/2019   Page: 8 of 10


941 F.2d 1529, 1532 (11th Cir. 1991). We will not disturb a properly articulated

credibility finding that is supported by substantial evidence. Foote, 67 F.3d at

1562.

        The ALJ here articulated adequate reasons for discounting Meehan’s

subjective claims, and the reasons were supported by substantial evidence. The

ALJ found that, although Meehan’s diagnosis and medical evidence could

reasonably be expected to cause her alleged symptoms, other relevant medical

evidence and Meehan’s daily activities were inconsistent with Meehan’s

statements concerning the intensity, persistence, and limiting effects of her

symptoms. First, although she was prescribed medications, Meehan’s medical

records indicated that her physicians also offered alternative treatments for pain,

including recommending that she stop smoking and attend physical therapy.

Second, the ALJ noted that Meehan had never had an extended inpatient

hospitalization for her physical ailments and that she reported no side effects that

would affect her ability to work. Third, the ALJ considered Meehan’s daily

activities, including caring for herself, cooking simple meals, doing laundry,

managing finances, grocery shopping, and driving.

        The ALJ thus had substantial evidence to support its properly articulated

decision not to credit Meehan’s statements about her subjective symptoms. See id.

                          C. Residual Functional Capacity

                                          8
              Case: 18-14924    Date Filed: 06/10/2019   Page: 9 of 10


      Meehan finally contends that the ALJ’s decision about her residual

functional capacity (RFC) was not supported by substantial evidence. She

contends that after rejecting Dr. Ngo-Seidel’s opinion and her own subjective

testimony, the ALJ failed to explain what specific evidence supported the RFC

determination that she could perform sedentary work.

      SSA regulations outline a sequential evaluation process to determine

whether a claimant is disabled. See 20 C.F.R. § 404.1520(a)(4). The ALJ must

evaluate whether (1) the claimant engaged in substantial gainful activity; (2) the

claimant has a severe impairment; (3) the severe impairment meets or equals an

impairment in the Listing of Impairments; (4) the claimant has the RFC to perform

past relevant work; and (5) in light of the claimant’s RFC, age, education, and

work experience, there are other jobs the claimant can perform. Phillips v.

Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004); 20 C.F.R §§ 404.1520(a)(4),

416.920(a)(4). If the ALJ determines that the claimant is not disabled at any step

of the evaluation process, the inquiry ends. 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4).

      A claimant’s RFC is “that which an individual is still able to do despite the

limitations caused by [her] impairments.” Phillips, 357 F.3d at 1238. The

claimant’s RFC is a legal determination made by the ALJ based on all the record

evidence. Id. The ALJ makes this determination by considering the claimant’s

                                          9
             Case: 18-14924     Date Filed: 06/10/2019    Page: 10 of 10


ability to perform certain actions like lifting weight, sitting, standing, pushing, and

pulling. 20 C.F.R. § 404.1545(b). The claimant’s RFC is then used to determine

her ability to perform various designated levels of work (sedentary, light, medium,

heavy, or very heavy). See id. § 404.1567.

      The ALJ here weighed the record evidence before determining that Meehan

had the RFC to perform sedentary work. Contrary to Meehan’s arguments, the

ALJ did not merely rely on subjective beliefs or interject lay opinions to determine

her RFC. Although the ALJ gave Dr. Ngo-Seidel’s opinion and Meehan’s own

testimony little weight, the ALJ did not reject either entirely. The ALJ reasoned

that Dr. Ngo-Seidel opined that Meehan could perform over six hours of work for

five days a week in a seated position, and Meehan testified that she could sit, go

grocery shopping, prepare meals, drive, and that she tried to swim for exercise.

The ALJ also considered the testimony of a Vocational Expert and Meehan’s

medical records, including her physicians’ treatment notes. The ALJ’s RFC

determination was thus supported by substantial evidence.

                                   III. Conclusion

      Although the ALJ could have reached a different conclusion, because the

ALJ’s disability determination was based on substantial evidence, we must defer to

it. See Winschel, 631 F.3d at 1178. Accordingly, we affirm.

      AFFIRMED.

                                          10